Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-13 are pending.
	Claims 1-13 are examined herein on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8-11 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gordon-Kamm et al (USPGPUB20110165679, filed on 12/30/2010).
The claims are drawn to methods for modifying a target site in the genome of a plant cell comprising introducing into the plant cell a first nucleic acid molecule comprising at least 100 contiguous nucleotides that have at least 90% identity with a target site in the genome and further comprising a transgene and a second nucleic acid molecule encoding an nuclease for site-directed cleavage under conditions for expression, cleavage and integration of the transgene into the cleavage sites, wherein the plant cell is a transgenic maize plant cell, wherein the heterologous sequence comprises a transgene, wherein the nuclease is selected from a group including zinc finger nucleases, regenerating  plant and a plant therefrom.

Gordon-Kamm et al teach a method of modifying a target site of a plant including a maize plant (claim 37), comprising introducing into a plant cell a heterologous polynucleotide encoding a cell proliferation factor (which is the transgene) and a heterologous nucleotide sequence encoding a double-strand break-inducing enzyme, wherein a transgene is inserted into the target site and a first nucleic acid has homology to the target site, identifying cells with integrated transgenes, and a plant therefrom (see claims 1, 2, 3, 5, 7, 17, 18, 20, 36, 37 and 42).  Gordon-Kamm et al also further teach using engineered zinc finger nucleases (see 34th paragraph under Detailed Description of Invention, for example).  Gordon-Kamm et al further teach target site homology of more than 100 contiguous nucleotides with complete homology falling within the scope of the instant claims (see 59th paragraph under Detailed Description of the Invention, for example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon-Kamm et al (USPGPUB20110165679, filed on 12/30/2010) in view of Steiner et al (US Patent 7361813, published on 04/22/2008).
The claims are drawn to methods for modifying a target site in the genome of a plant cell comprising introducing into the plant cell a first nucleic acid molecule comprising at least 100 contiguous nucleotides that have at least 90% identity with a target site in the genome and further comprising a transgene and a second nucleic acid molecule encoding an nuclease for site-directed cleavage under conditions for expression, cleavage and integration of the transgene into the cleavage sites, wherein the plant cell is a transgenic maize plant cell, wherein the heterologous sequence comprises a transgene, wherein the nuclease is selected from a group including zinc finger nucleases, regenerating  plant and a plant therefrom, and wherein the maize cell is an event MIR604 cell.

Gordon-Kamm et al teach a method of modifying a target site of a plant including a maize plant (claim 37), comprising introducing into a plant cell a heterologous polynucleotide encoding a cell proliferation factor (which is the transgene) and a heterologous nucleotide sequence encoding a double-strand break-inducing enzyme, wherein a transgene is inserted into the target site and a first nucleic acid has homology to the target site, identifying cells with integrated transgenes, and a plant therefrom (see claims 1, 2, 3, 5, 7, 17, 18, 20, 36, 37 and 42).  Gordon-Kamm et al also further teach using engineered zinc finger nucleases (see 34th paragraph under Detailed Description of Invention, for example).  Gordon-Kamm et al further teach target site homology of more than 100 contiguous nucleotides with complete homology falling within the scope of the instant claims (see 59th paragraph under Detailed Description of the Invention, for example).
Gordon-Kamm et al do not teach using a transgenic maize cell of event MIR604.
Steiner et al teach the characterization of Corn event MIR604, including the sequencing of the flanking areas, and teach the selection of the transgenic event and the quantifying of the gene copy and amount of protein produced (see Examples 1, 2, 5 and 6, for example).  Steiner also teaches the insecticidal properties of said event.
Given the state of the art, the disclosures by Gordon-Kamm et al and Steiner et al, as described above, it would have been obvious for one of ordinary skill in the art to practice the invention of the instant claims using the procedure taught by Gordon-Kamm et al, and using MIR604 cells, given the advantageous insecticidal properties of MIR604, and one would have been motivated to do so because it would have been obvious to practice the invention of Gordon-Kamm et al in insect resistant corn taught by Steiner et al.
Claims 7 and 12 are objected to for depending from rejected claims but would be allowable if rewritten in independent form.
No claims are allowed.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663